Citation Nr: 0628306	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-11 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to December 
1969.  He received the Combat Action Ribbon with "V" 
device, and the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision of the Waco, 
Texas regional office (RO) of the Department of Veterans 
Affairs (VA).  The Atlanta, Georgia RO now has jurisdiction.


FINDING OF FACT

The veteran does not have a current diagnosis of headaches.


CONCLUSION OF LAW

The criteria for service connection for headaches have not 
been met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005) 444 
F.3d 1328 (Fed. Cir. 2006), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that a 
comprehensive VCAA letter, as opposed to a patchwork of other 
post-decisional documents (e.g., statements or supplemental 
statements of the case), was required.  The Federal Circuit 
further held that such a letter should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  Id.

In this case, in a letter issued in March 2002, the RO 
notified the veteran of the evidence needed to substantiate 
his claim for service connection for headaches.

This VCAA notification action satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

Finally, with respect to the fourth element, the March 2002 
VCAA letter contained a notation that the veteran was to give 
VA any additional information on treatment or evidence 
previously not provided.  This statement served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claims on appeal. 

The veteran demonstrated actual knowledge of the need to 
submit evidence in his possession in a June 2006 statement in 
which he indicated that he had no further evidence to submit. 

Here, the notice was in fact provided prior to the appealed 
rating decision of June 2002, fully in accordance with 
Pelegrini II and Mayfield.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In the present appeal, the first three elements of Dingess 
notice are satisfied in the March 2002 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date 
until a March 2006 letter.  Since the claim is being denied, 
no rating is being given and no effective date is being set.  
He is, therefore, not prejudiced by the timing defect with 
regard notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the RO has obtained records of treatment 
reported by the veteran, including service medical records, 
VA Medical Center (VAMC) records and private records.  There 
is no indication from the record of additional medical 
treatment for which the RO has not obtained.

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disorder.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  

In this case, however, there is no evidence of a current 
disability and no reasonable possibility that a VA 
examination would result in findings favorable to the 
veteran.  Accordingly, the Board finds that an examination 
and a corresponding etiology opinion are not "necessary."  
See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003). 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service medical records show that on the veteran's entrance 
examination no pertinent defects were found.  However, in 
September 1968, the veteran complained on multiple occasions 
of headaches, dizziness, and tension.  He indicated that his 
headaches had lasted for two to three weeks.  The veteran 
also claimed to have acute light sensitivity that accompanied 
his headaches.

In November 1968, he reported that his eyes were bothering 
him as a result of migraine headaches.  The treatment record 
indicated that he reported headaches for the past seven 
years.

Another notation in November 1968 stated that the veteran 
presented with a history of traumatic injury to his head 
during his youth.

In December 1969, the veteran underwent examination for 
release from active duty.  There were no references to 
migraines or headaches.

In December 1981, the veteran presented to a VA outpatient 
clinic with complaints of severe headaches, dizziness and 
stomach cramps.  In October 1982, he presented with 
complaints of headaches, sinus problems and back discomfort.  

On VA general medical examination in April 1991, there were 
no headache complaints and a neurologic examination was 
described as grossly normal.  

In October 2000, the veteran presented for a neurological 
examination related to a motor vehicle accident in September 
2000.  There were no complaints of headaches nor were there 
any diagnostic conclusions related to headaches.  

In September 2004, the veteran presented for a routine visit 
to the Dallas, Texas VAMC.  He complained of dizziness when 
rising quickly or moving quickly which had been ongoing for a 
year.  The dizziness was attributed to his hypertension 
medication but they were to reconsult his cardio studies to 
make certain that no further follow-up was warranted.

In November 2004, the veteran again underwent a routine visit 
at the Dallas VAMC.  The physical examination yielded no 
comments relating to headaches.  

Analysis

The veteran contends that he is entitled to service 
connection for his headaches as he incurred them while on 
active duty.  

With regard to the three elements of service connection, the 
service medical records show that the veteran experienced 
headaches during his active duty as his service medical 
records indicate multiple complaints of headaches 
specifically in September 1968 and November 1968. 

These records therefore satisfy the requirement of an in-
service disease or injury.  See also 38 U.S.C.A. § 1154(b) 
(West 2002) (injuries reported by combat veterans are 
presumed to have occurred if the claimed injury is consistent 
with the circumstances of service).

However, a remaining question is whether there is a present 
disability.  In this case, the claims folder does not confirm 
the presence of current headaches. 

The veteran last reported headaches in October 1982.  

Despite multiple routine clinical appointments and 
examinations, there have been no findings or complaints of 
headaches since October 1982.

In order to satisfy the requirement of a current disability, 
the evidence must show the claimed condition at the time of 
the claim, as opposed to sometime in the distant past.  
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The 
veteran's claim was received in October 2001.

While the veteran complained in September 2004, of dizziness 
when rising or moving quickly, this was attributed to 
hypertension medication that did not relate to, or involve a 
diagnosis of, headaches.

Because current headaches have not been demonstrated, the 
weight of the evidence is against the claim, and it must be 
denied.  38 U.S.C.A. § 5107(b).






							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for headaches is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


